16‐2540‐cv(L) 
United States v. Westchester Cty. 
                                            
                                  UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 28th day of April, two thousand seventeen. 
                     
PRESENT:  GUIDO CALABRESI 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR.,  
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, ex rel. ANTI‐
DISCRIMINATION CENTER OF METRO NEW 
YORK, INC.,   
                               Plaintiff‐Appellee, 
                                                                                          16‐2540‐cv(L) 
                                         v.                                               16‐2549‐cv(CON) 
                                                                                       
WESTCHESTER COUNTY, NEW YORK, 
                               Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLEE:                     DAVID J. KENNEDY, Assistant United States 
                                            Attorney (Benjamin H. Torrance, Assistant 
                                            United States Attorney, on the brief), for Joon H. 
                                            Kim, Acting United States Attorney for the 
                                            Southern District of New York, New York, 
                                            New York.  
 
FOR DEFENDANT‐APPELLANT:                    ROBERT F. MEEHAN, Westchester County 
                                            Attorney (Linda M. Trentacoste, Associate 
                                            County Attorney, Justin R. Adin, Senior 
                                            Assistant County Attorney, and Allison E. 
                                            Burke, Assistant County Attorney, on the brief), 
                                            Westchester County Attorney, White Plains, 
                                            New York. 
 
FOR AMICUS CURIAE                 EDWARD J. PHILLIPS, Keane & Beane, P.C.,  
TOWN OF NEW CASTLE:               White Plains, New York. 
          
         Consolidated appeals from the United States District Court for the 

Southern District of New York (Cote, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the opinions and orders of the district court are 

AFFIRMED. 

              Defendant‐appellant Westchester County, New York (the ʺCountyʺ), 

appeals from the opinions and orders of the district court entered July 18, 2016 and May 

24, 2016, finding that the County breached a consent decree entered into with the 

Department of Justice on August 10, 2009 (the ʺConsent Decreeʺ).  We assume the 

partiesʹ familiarity with the underlying facts, procedural history, and issues on appeal. 

              We review the district courtʹs interpretation of a consent decree de novo, 

United States ex rel. Anti‐Discrimination Ctr. of Metro N.Y., Inc. v. Westchester Cty., 712 F.3d 

                                               2 
761, 767 (2d Cir. 2013), and its factual findings for clear error, United States v. Broadcast 

Music, Inc., 275 F.3d 168, 175 (2d Cir. 2001).  We review a district courtʹs orders granting 

relief for violation of a consent decree for abuse of discretion.  Westchester Cty., 712 F.3d 

at 767.  The district court found that the County violated paragraphs 7 and 32 of the 

Consent Decree.  We affirm substantially for the reasons given by the district court, 

adding only the following.   

       A.     Paragraph 32 

              Paragraph 32 of the Consent Decree required the County to complete, 

within 120 days, an analysis of impediments to fair housing choice (ʺAIʺ) ʺdeemed 

acceptable by [the United States Department of Housing and Urban Development 

(ʺHUDʺ)].ʺ  App. at 213‐14.  The district court concluded that the County breached 

paragraph 32 by not completing an AI acceptable to HUD.  We agree. 

              First, it is undisputed that HUD has not accepted any AI submitted by the 

County since it entered the Consent Decree more than seven years ago.  In Cty. of 

Westchester v. U.S. Depʹt of Hous. & Urban Dev., 802 F.3d 413 (2d Cir. 2015), we held that 

HUD justifiably rejected the Countyʹs AI submissions because of its failure to 

adequately analyze the impediments that municipal zoning laws presented to fair 

housing choice.  Id. at 432‐33.  The County is not entitled to relitigate that issue now.  

Zdanok v. Glidden Co., Durkee Famous Foods Div., 327 F.2d 944, 953 (2d Cir. 1964) 

(ʺ[W]here litigants have once battled for the courtʹs decision, they should neither be 




                                               3 
required, nor without good reason permitted, to battle for it again.ʺ).  Nor has the 

County submitted an acceptable AI since our decision in 2015. 

              Second, the Countyʹs assertion that it has complied because HUDʹs refusal 

to accept its AIs was unreasonable fails.  As the United States demonstrates 

convincingly, HUD refused to accept the Countyʹs AIs for good reason. 

              Third, the County also argues that it should no longer be required to 

submit an AI.  We are not persuaded.  The Countyʹs attempt to re‐write the Consent 

Decree is rejected. 

       B.     Paragraph 7 

              Paragraph 7 of the Consent Decree required the County to build 750 units 

of aﬀordable housing by 2016.  Specifically, paragraph 7(i) required the County to  

      use all available means as appropriate to achieve the [building of the 750 
      units], including, but not limited to, developing financial or other 
      incentives for other entities to take steps to promote [those] objectives . . . , 
      and conditioning or withholding the provision of County funds on actions 
      that promote [those] objectives . . . . 
       
App. at 198.  Paragraph 7(j) required that  

      [i]n the event that a municipality does not take actions needed to promote 
      the [building of the 750 units], or undertakes actions that hinder [those] 
      objectives . . . , the County shall use all available means as appropriate to 
      address such action or inaction, including, but not limited to, pursuing 
      legal action. 
       
App. at 199.   

              On May 24, 2016, the district court found that the County breached 

Consent Decree ¶¶ 7(i)‐(j), by, inter alia, failing to build 28 units at Chappaqua Station in 

                                              4 
the Town of New Castle (ʺNew Castleʺ).  The district court concluded that the County 

failed to adequately address the opposition of New Castle to the development, in 

derogation of its obligations under paragraph 7.  The district court found that the 

County breached paragraph 7(i) because its support for Chappaqua Station had ʺbeen 

inconsistent, slow, and half‐hearted,ʺ and faulted the County for its delays and lack of 

support for the project.  App. at 173‐75.  The district court similarly held that the County 

breached paragraph 7(j) because ʺ[New Castleʹs] actions are precisely the type of 

municipal opposition that the Consent Decree anticipated might occur and that impose 

upon the County the affirmative obligation to use ʹall available means as appropriateʹ to 

counteract such hostility.ʺ  App. at 176.  The district courtʹs conclusions are amply 

supported by the record. 

              New Castle, as amici, urges us to hold that the district court erred in 

concluding that the County violated paragraph 7(j), which required that the County 

ʺuse all available meansʺ to address New Castleʹs ʺactionsʺ that ʺhinderʺ the Chappaqua 

Station project.  App. at 199.  New Castle argues that by expressing unfavorable 

opinions about the Chappaqua Station project, it did not engage in any action that 

ʺhindered the project in any discernible way,ʺ Amicus Br. at 1, and, therefore, the 

Countyʹs obligations under paragraph 7(j) were not triggered.  The district court, 

however, never took issue with the right of New Castle officials to express views on the 

Chappaqua Station project; rather, the district court saw those statements as evidence of 

opposition to the project.  Moreover, the district court reasonably viewed the statement 

                                             5 
of the New Castle building inspector that he would move the Chappaqua Station 

building permit application ʺall the way to the bottom of the pile,ʺ App. at 1411, as 

evidence of an intent to delay the project.   

              Finally, the County disputes the district courtʹs finding that the site 

remediation permit granted for Chappaqua Station does not qualify as a building 

permit for purposes of paragraph 23, which sets forth a schedule for the development of 

the 750 units required by paragraph 7.  Specifically, by the end of 2016, the County was 

required to have financing in place and building permits for 750 new affordable 

housing units.  The site remediation permit issued to the developer on December 29, 

2015 does not allow the developer to begin actual construction of the development and 

is therefore not a building permit.  As the district court held, ʺa preparatory stage 

permit, such as a site remediation permit, cannot qualify as the building permit 

described in ¶ 23.ʺ  App. at 183. 

                                             . . . 

              We have considered the Countyʹs remaining arguments and conclude 

they are without merit.   

              We note that these consolidated appeals are the sixth and seventh appeals 

by the County from the district courtʹs ongoing efforts to ensure the Countyʹs 

compliance with its obligations under the Consent Decree.  All of these appeals have 

been rejected, and it is apparent that the County is engaging in total obstructionism.  




                                                 6 
The County would be well‐advised to stop making excuses, and to complete its 

obligations under the Consent Decree with diligence and dispatch. 

             Accordingly, we AFFIRM the opinions and orders of the district court. 

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 
 




                                          7